Supplement dated February 15, 2011 to the Prospectus for Principal Variable Contracts Funds, Inc. Dated May 1, 2010 (as supplemented on May 3, 2010, May 19, 2010, June 16, 2010, September 16, 2010, and December 15, 2010) (Not all Accounts are offered in all variable annuity and variable life insurance contracts.) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. B OND & M ORTGAGE S ECURITIES A CCOUNT On page 15, delete the Sub-Sub-Advisor(s) and Portfolio Manager(s) heading and the sub-sub-advisor and portfolio manager information under that heading. P RINCIPAL L IFE T IME 2010, 2020, 2030, 2040, 2050, AND S TRATEGIC I NCOME A CCOUNTS Effective, March 1, 2011, make the following changes in the summary section for these Accounts. For the Principal LifeTime 2010, 2020, 2030, 2040, and 2050 Accounts in the Principal Investment Strategies section on pages 82-83, 87-88, 92-93, 98, and 102-103 respectively, delete the first three paragraphs and substitute the following: The Account operates as a target date fund. It invests in underlying Principal Funds, Inc. (PFI) domestic and foreign equity, real estate investments, and fixed-income Funds and other Principal Variable Contracts Funds, Inc. (PVC) Accounts according to an asset allocation strategy designed for investors having an investment time horizon comparable to that of the Account. The Account's asset allocation will become more conservative over time as investment goals near (for example, retirement, which is assumed to begin at age 65) and investors become more risk-averse. The Account invests in PFI Institutional Class and PVC Class 1 shares of underlying funds. It is managed by Principal Management Corporation (Principal); Principal has hired a sub- advisor, Principal Global Investors, LLC (PGI), to assist in managing the Account. Principal, with assistance from PGI, develops, implements and monitors the Account's strategic or long-term asset class targets and target ranges, is also responsible for an active rebalancing strategy designed to identify asset classes that appear attractive over the short term and sets the percentage of Account assets to be allocated to a particular asset class. Principal selects the underlying funds for each asset class and the target weights for each underlying fund. Principal, with assistance from PGI, may shift asset class targets in response to normal evaluative processes, the shortening time horizon of the Account or changes in market forces or Account circumstances. Principal may add, remove, or substitute underlying funds at any time. In selecting underlying funds and target weights, Principal considers both quantitative measures (e.g., past performance, expected levels of risk and returns, expense levels, diversification and style consistency) and qualitative factors (e.g., organizational stability, investment experience, investment and risk management processes, and information, trading, and compliance systems). There are no minimum or maximum percentages of assets that the Account must invest in a specific asset class or underlying fund. For the Principal LifeTime Strategic Income Account, in the Principal Investment Strategies section on pages 107-108, delete the first three paragraphs and substitute the following: The Account invests in underlying Principal Funds, Inc. (PFI) domestic and foreign equity, real estate investments, and fixed-income Funds and other Principal Variable Contracts Funds, Inc. (PVC) Accounts according to an asset allocation strategy designed for investors primarily seeking current income and secondarily capital appreciation. The Account's asset allocation is designed for investors who are approximately 15 years beyond the normal retirement age of 65. The Account invests in PFI Institutional Class and PVC class 1 shares of underlying funds. It is managed by Principal Management Corporation (Principal); Principal has hired a sub-advisor, Principal Global Investors, LLC (PGI), to assist in managing the Account. Principal, with assistance from PGI, develops, implements and monitors the Account's strategic or long-term asset class targets and target ranges, is also responsible for an active rebalancing strategy designed to identify asset classes that appear attractive over the short term and sets the percentage of Account assets to be allocated to a particular asset class. Principal selects the underlying funds for each asset class and the target weights for each underlying fund. Principal, with assistance from PGI, may shift asset class targets in response to normal evaluative processes, the shortening time horizon of the Account or changes in market forces or Account circumstances. Principal may add, remove, or substitute underlying funds at any time. In selecting underlying funds and target weights, Principal considers both quantitative measures (e.g., past performance, expected levels of risk and returns, expense levels, diversification and style consistency) and qualitative factors (e.g., organizational stability, investment experience, investment and risk management processes, and information, trading, and compliance systems). There are no minimum or maximum percentages of assets that the Account must invest in a specific asset class or underlying fund. In the Management Investment Advisor and Portfolio Managers section for Principal Management Corporation on pages 86, 91, 96, 101, 105, and 111: Delete the reference to Michael P. Finnegan. Add the following: Jeffrey R. Tyler (since 2011), Vice President In the Management Sub-Advisor(s) and Portfolio Manager(s) section for Principal Global Investors, LLC on pages 86, 91, 96, 101, 105, and 111: Delete the reference to Tim Dunbar. MANAGEMENT OF THE FUND The Manager Effective March 1, 2011, delete the fifth paragraph on page 173 and substitute: Principal provides a substantial part of the investment advisory services to each of the Principal LifeTime Accounts directly, while engaging PGI as a sub-advisor to assist in providing those investment advisory services. The portfolio managers Principal has appointed for each Principal LifeTime Account are James Fennessey, Jeffrey Tyler, and Randy Welch. The portfolio managers PGI has appointed for each Principal LifeTime Account are David Blake and Dirk Laschanzky. Messrs. Fennessey, Tyler, Welch, Blake, and Laschanzky work as a team, sharing day-to-day management of the Principal LifeTime Accounts; however, Mr. Tyler has ultimate decision making authority. Effective March 1, 2011, delete the seventh paragraph on page 173 and add the following to this section: Jeffrey R. Tyler. Mr. Tyler joined Principal in 2011. Prior to that, Mr. Tyler was the Chief Investment Officer at EXOS Partners. From 1988-2009, Mr. Tyler was a Senior Vice President, Senior Portfolio Manager, and Manager of Taxable Fixed Income for American Century. He earned a B.A. in business economics and accounting from the University of California, Santa Barbara and a Master of Management in finance and economics from the J.L. Kellogg Graduate School of Management, Northwestern University. Mr. Tyler has earned the right to use the Chartered Financial Analyst designation. The Sub-Advisors On page 179, effective March 1, 2011, in the section for Principal Global Investors, LLC, delete reference to Tim Dunbar. The Sub-Sub-Advisors On page 181, delete the heading Sub-Sub-Advisors and the related information under that heading. 2 Supplement dated February 15, 2011 to the Statement of Additional Information for Principal Variable Contracts Funds, Inc. dated May 1, 2010 (as supplemented on May 3, 2010, May 19, 2010, June 16, 2010, September 16, 2010, and December 15, 2010) (Not all Accounts are offered in all variable annuity and variable life insurance contracts.) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. INVESTMENT ADVISORY AND OTHER SERVICES On pages 60-61, delete the  The Sub-Sub-Advisors  section. PORTFOLIO MANAGER DISCLOSURE Principal Management Corporation Effective March 1, 2011, delete the information related to Michael Finnegan from the Other Accounts Managed and Ownership of Securities tables and add the following information on pages 93 and 94: Other Accounts Managed Total Assets of the Number of Accounts Accounts that Total that base base the Number Total Assets the Advisory Advisory of in the Fee on Fee on Accounts Accounts Performance Performance Jeffrey R. Tyler (1) : Principal LifeTime 2010, N/A N/A N/A N/A 2020, 2030, 2040, 2050, and Strategic Income Accounts Registered investment companies 11 $17.57 billion NA NA Other pooled investment vehicles NA NA NA NA Other accounts NA NA NA NA (1) Mr. Tyler will begin working as a portfolio manager on March 1, 2011. The data in this table, which is as of December 31, 2010, reflects the total number of other accounts and assets in those other accounts that he will be managing on March 1, 2011. Compensation Effective March 1, 2011, add the following information to page 94: Compensation for Jeffrey R. Tyler: Principal Management Corporation offers investment professionals a competitive compensation structure that is evaluated annually relative to other global asset management firms. The objectives are to align individual and team contributions with client performance objectives in a manner that is consistent with industry standards and business results. Compensation is predominantly composed of a salary and variable incentive that is reviewed annually. Fund performance is taken into account when determining variable incentive; the primary benchmark for each Fund (as disclosed in the prospectus) is used to measure performance of the Funds for which Mr. Tyler serves as portfolio manager and fund performance, relative to peers (as defined by Morningstar) is used to measure performance of the Principal LifeTime Accounts. Specifically, fund performance relative to peers over 1-, 3-, and 5-year time periods is taken into consideration with more substantial weighting to the 3- and 5- year periods. A portion of variable incentive is discretionary, based on a combination of business results and individual contributions. No part of salary, variable incentive, or retirement plan compensation is tied to asset levels. Contribution to our overall investment process is an important consideration as well. Sharing ideas, working effectively with team members and being a good corporate citizen are important components of our long- term success and are highly valued. All employees of Principal, including portfolio managers, are eligible to participate in a 401(k) plan sponsored by Principal Financial Group. In addition, all employees are eligible to purchase Principal Financial Group stock through an employee stock purchase plan. Mr. Tyler is also eligible to participate in a Long Term Incentive Pay program. Ownership of Securities Data in this table is as of December 31, 2010. Dollar Range of PVC Accounts Managed Securities Owned by Portfolio Manager by the Portfolio Portfolio Manager (list each fund on its own line) Manager Jeffrey R. Tyler Principal LifeTime 2010 Account None Jeffrey R. Tyler Principal LifeTime 2020 Account None Jeffrey R. Tyler Principal LifeTime 2030 Account None Jeffrey R. Tyler Principal LifeTime 2040 Account None Jeffrey R. Tyler Principal LifeTime 2050 Account None Jeffrey R. Tyler Principal LifeTime Strategic Income Account None Principal Global Investors, LLC Effective March 1, 2011, delete the information related to Tim Dunbar from the Other Accounts Managed and Ownership of Securities tables on pages 115 and 117. Spectrum Asset Management, Inc. (Spectrum) On pages 121-122, delete the section disclosing information about Spectrum. APPENDIX B Proxy Voting Policies Delete the Proxy Voting Policy for Spectrum Asset Management, Inc. 2
